      Case 2:20-cv-01327-TLN-AC Document 11 Filed 06/09/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS H. CASTRO CARDENAS, an                     No. 2:20-cv-01327-TLN-AC
      individual, on behalf of himself and all
12    others similarly situated,
13                       Plaintiff,                   ORDER
14           v.
15    AARON’S, INC. and DOES 1–50,
16                       Defendant.
17

18          This matter is before the Court on Defendant Aaron’s, Inc.’s (“Defendant”) Motion to

19   Compel Arbitration and to Stay Plaintiff’s Private Attorneys General Act (“PAGA”) Claim.

20   (ECF No. 5.) Plaintiff Luis H. Castro Cardenas (“Plaintiff”) filed an opposition. (ECF No. 8.)

21   Defendant filed a reply. (ECF No. 9.) For the reasons set forth below, the Court GRANTS

22   Defendant’s motion.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
      Case 2:20-cv-01327-TLN-AC Document 11 Filed 06/09/21 Page 2 of 6


 1           I.      FACTUAL AND PROCEDURAL BACKGROUND

 2           Plaintiff filed the instant class action lawsuit against Defendant, Plaintiff’s former

 3   employer, on January 29, 2020. (See ECF No. 1 at 16–33.) Plaintiff filed the operative First

 4   Amended Complaint (“FAC”) on May 8, 2020. (See id. at 34–50.) Plaintiff alleges various

 5   violations of the Labor Code and Business & Professions Code: failure to pay wages/overtime

 6   (Claim One); failure to provide meal periods (Claim Two); failure to provide rest periods (Claim

 7   Three); failure to provide accurate itemized wage statements (Claim Four); failure to pay all

 8   wages owed on termination (Claim Five); and unfair competition (Claim Six) (collectively,

 9   “individual claims”). (Id.) Plaintiff also alleges a PAGA claim (Claim Seven), in which he seeks

10   civil penalties based on the alleged violations. (Id. at 48–49.) Defendant removed the action to

11   this Court on July 2, 2020. (Id. at 1.)

12           On July 29, 2020, Defendant brought the instant motion to compel arbitration and stay

13   Plaintiff’s PAGA claim. (ECF No. 5.) Defendant argues that Plaintiff electronically signed a

14   binding Arbitration Agreement on November 12, 2018, and Plaintiff did not subsequently opt out

15   of the Arbitration Agreement. (ECF No. 5-1 at 8; ECF No. 5-4 at 7–16.) Under the Arbitration

16   Agreement, Plaintiff agreed that all claims between himself and Defendant “will be exclusively

17   decided by arbitration governed by the Federal Arbitration Act before one neutral arbitrator and

18   not by a Court or Jury.” (ECF No. 5-4 at 7, 16.) The Arbitration Agreement defines “claims” to

19   mean “all disputes between [Plaintiff] and [Defendant], including but not limited to disputes

20   arising out of or related to [his] application for employment, [his] employment by [Defendant], or
21   [his] separation from employment with [Defendant] (including any job related post-separation

22   disputes).” (Id. at 7.)

23           II.     STANDARD OF LAW

24           In deciding whether to compel arbitration, a district court typically determines two

25   gateway issues: (1) whether a valid agreement to arbitrate exists; and, if it does, (2) whether the

26   agreement encompasses the dispute at issue. Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363
27   F.3d 1010, 1012 (9th Cir. 2004). “To evaluate the validity of an arbitration agreement, federal

28   courts ‘should apply ordinary state-law principles that govern the formation of contracts.’” Ingle
                                                         2
         Case 2:20-cv-01327-TLN-AC Document 11 Filed 06/09/21 Page 3 of 6


 1   v. Circuit City Stores, Inc., 328 F.3d 1165, 1170 (9th Cir. 2003) (citing First Options of Chicago,

 2   Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). If the court is “satisfied that the making of the

 3   arbitration agreement or the failure to comply with the agreement is not in issue, the court shall

 4   make an order directing the parties to proceed to arbitration in accordance with the terms of the

 5   agreement.” 9 U.S.C. § 4. “[A]ny doubts concerning the scope of arbitrable issues should be

 6   resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

 7   U.S. 1, 24–25 (1983). If a court “determines that an arbitration clause is enforceable, it has the

 8   discretion to either stay the case pending arbitration, or to dismiss the case if all of the alleged

 9   claims are subject to arbitration.” Hoekman v. Tamko Bldg. Prod., Inc., No. 2:14-cv-01581-TLN-

10   KJN, 2015 WL 9591471, at *2 (E.D. Cal. Aug. 26, 2015) (citation omitted).

11            III.   ANALYSIS

12            Plaintiff does not dispute that the Arbitration Agreement exists and is binding, nor does he

13   dispute that the Arbitration Agreement covers his individual claims.1 (ECF No. 8 at 3.) Rather,

14   Plaintiff asserts “[t]he only issue the Court needs to address with Defendant’s Motion is whether

15   to stay the separate pending PAGA claim.” (Id. (emphasis added).) Plaintiff explains that he

16   intends “to file a Second Amended Complaint to remove the class action allegations and proceed

17   with a single cause of action for penalties” under PAGA. (Id.) Plaintiff argues that should the

18   Court grant leave to amend, a stay of the remaining, “stand-alone” PAGA claim would be

19   inappropriate. (Id. at 7.) In reply, Defendant correctly points out that Plaintiff cannot amend his

20   FAC without leave of Court because the deadline for amending pleadings was August 31, 2020.2
21   See Ethridge v. Harbor House Rest., 861 F.2d 1389, 1392 (9th Cir. 1988) (“Federal Rule of Civil

22
     1
23           Plaintiff also does not dispute that the Arbitration Agreement includes an enforceable
     class action waiver that requires Plaintiff to bring his claims on an individual basis, not as a class
24   action. (ECF No. 5-4 at 7.)
25   2
             The Initial Pretrial Scheduling Order states as follows: “Within sixty (60) days of service
26   of the complaint on the last party, or from the date of removal, whichever is later, the parties shall
     amend the complaint or join any parties pursuant to the Federal Rules of Civil Procedure. No
27   other joinder of parties or amendments to pleadings is permitted without leave of court, good
     cause having been shown.” (ECF No. 3 at 2 (emphasis added).) Defendant removed the action
28   on July 2, 2020. (See ECF No. 1.)
                                                        3
      Case 2:20-cv-01327-TLN-AC Document 11 Filed 06/09/21 Page 4 of 6


 1   Procedure 15(a) is the appropriate mechanism ‘where a plaintiff desires to eliminate an issue, or

 2   one or more but less than all of several claims, but without dismissing as to any of the

 3   defendants.’”) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 16

 4   (requiring a court to find good cause in order to modify a scheduling order). Plaintiff fails to

 5   provide any authority to persuade the Court it would be appropriate to grant leave to amend that

 6   was requested for the first time in an opposition to Defendant’s motion to compel arbitration.

 7   Absent a properly noticed motion for leave to amend pursuant to the Federal Rules of Civil

 8   Procedure, the Court declines to grant leave to amend the FAC at this stage.

 9          Looking to the FAC, Plaintiff brings individual claims for damages arising from various

10   wage and hour violations and a derivative PAGA claim for civil penalties related to those alleged

11   violations. (See ECF No. 1 at 34–50.) The parties seem to agree that Plaintiff’s individual claims

12   are arbitrable and Plaintiff’s PAGA claim is not. (See ECF No. 8 at 8 (“Plaintiff should be

13   allowed to file his Second Amended Complaint and pursue the PAGA claims independent of the

14   status of Plaintiff’s individual claims subject to arbitration.”); see also ECF No. 9 at 3 (“[Plaintiff]

15   does not dispute that [the Arbitration Agreement] compels his individual claims asserted in the

16   FAC to arbitration.”)); see Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348,

17   386–89 (explaining that PAGA claims are not arbitrable).

18          The parties also seem to agree that — as a general matter — the Court has discretion to

19   stay proceedings for the purpose of judicial efficiency. (ECF No. 8 at 8; ECF No. 5-1 at 18).

20   However, Plaintiff argues “[a] stay of a PAGA [a]ction until arbitration is completed is not
21   permitted” under ZB, N.A. v. Superior Court, 8 Cal. 5th 175 (2019). (ECF No. 8 at 4.) ZB does

22   not stand for that broad proposition. The plaintiff in ZB brought a single cause of action under

23   PAGA seeking both civil penalties and unpaid wages under California Labor Code § 558 (“§

24   558”). 8 Cal. 5th at 181. The trial court granted the defendant’s motion to compel arbitration of

25   the “unpaid wages” portion of the PAGA claim. Id. at 183. On review, the appellate court

26   concluded the plaintiff’s request for unpaid wages under § 558 was part of the “entire, indivisible
27   civil penalty through the PAGA” and could not be arbitrated. Id. at 184. The California Supreme

28   Court disagreed with the appellate court in part. The court explained that the question at issue
                                                         4
      Case 2:20-cv-01327-TLN-AC Document 11 Filed 06/09/21 Page 5 of 6


 1   was “whether a plaintiff may seek [an amount sufficient to recover underpaid wages] in a PAGA

 2   action at all.” Id. The court concluded the answer to that question is no. In short, the court held

 3   “the amount for unpaid wages is not recoverable under the PAGA, and [§] 558 does not otherwise

 4   permit a private right of action.” Id. at 182. Because § 558 was not a proper vehicle for

 5   plaintiff’s unpaid wages claim, the court agreed with the appellate court that the defendant’s

 6   motion to compel should be denied and remanded to allow the trial court to consider whether the

 7   plaintiff should be allowed to “amend her complaint to request unpaid wages under an

 8   appropriate cause of action.” Id. at 198.

 9          Plaintiff fails to persuade the Court that ZB is relevant to the instant case. Unlike the

10   plaintiff in ZB, Plaintiff in this case brings a variety of claims, including a separate PAGA claim

11   that does not seek unpaid wages under § 558. (See ECF No. 1 at 48–49 (seeking “penalties and

12   other relief” under California Labor Code § 2699 because of Defendant’s alleged wage and hour

13   violations).) Plaintiff emphasizes the ZB court noted that “[a]n employee’s predispute agreement

14   to individually arbitrate her claims is unenforceable where it blocks an employee’s PAGA claim

15   from proceeding” pursuant to Iskanian and argues the Court cannot “block” the PAGA claim

16   from proceeding by imposing a temporary stay. (ECF No. 8 at 5 (citing ZB, 8 Cal. 5th at 187).)

17   The Court disagrees. Plaintiff ignores that Iskansian struck down waivers that block PAGA

18   claims entirely. There is no PAGA waiver at issue here. Neither ZB nor Iskanian provide that a

19   PAGA claim cannot be temporarily stayed while individual claims are properly arbitrated. To the

20   contrary, district courts in the Ninth Circuit have routinely — and recently — stayed PAGA
21   claims actions under similar circumstances. See, e.g., Musolf v. NRC Env’t Servs., Inc., No. 2:20-

22   cv-01387-KJM-CKD, 2021 WL 1696282, at *3 (E.D. Cal. Apr. 29, 2021) (“Given the

23   entanglement of the non-arbitrable PAGA claim for civil penalties with the other [wage and hour]

24   claims for damages, including in part a portion of the PAGA claim, the court stays the entire

25   action here in the interests of efficiency, pending completion of arbitration.”); Lefevre v. Five Star

26   Quality Care, Inc., No. 5:15-cv-01305-VAP-SPx, 2019 WL 6001563, at *9 (C.D. Cal. Nov. 12,
27   2019) (granting a motion to compel arbitration and staying the action pending completion of

28   arbitration proceedings); Gonzales v. Emeritus Corp., 407 F. Supp. 3d 862, 868 (N.D. Cal. 2019)
                                                        5
      Case 2:20-cv-01327-TLN-AC Document 11 Filed 06/09/21 Page 6 of 6


 1   (“[B]ecause plaintiff’s PAGA claims are derivative of the substantive claims which will proceed

 2   to arbitration, the representative PAGA claims are hereby [stayed] pending the results of the

 3   arbitration proceeding.”); Jenkins v. Sterling Jewelers, Inc., No. 17cv1999-MMA (BGS), 2018

 4   WL 922386, at *7 (S.D. Cal. Feb. 16, 2018) (“[I]f a court finds that the plaintiff asserts both

 5   arbitrable and nonarbitrable claims, district courts have discretion whether to proceed with the

 6   nonarbitrable claims before or after the arbitration and [have] . . . authority to stay proceedings in

 7   the interest of saving time and effort for itself and litigants.”) (citation and internal quotation

 8   marks omitted); see also 9 U.S.C. § 3 (allowing a court to stay an action when an issue in the

 9   action is subject to arbitration). Similarly, considering the derivative nature of Plaintiff’s PAGA

10   claim, the Court exercises its discretion and stays the entire action pending arbitration of

11   Plaintiff’s individual claims in the interest of judicial efficiency.

12           IV.     CONCLUSION

13           The Court hereby GRANTS Defendant’s Motion to Compel Arbitration (ECF No. 5) and

14   STAYS the case pending completion of arbitration of Plaintiff’s individual claims. The parties

15   shall notify the Court within thirty (30) days of completing arbitration.

16           IT IS SO ORDERED.

17   DATED: June 8, 2021

18

19

20                                                        Troy L. Nunley
                                                          United States District Judge
21

22

23

24

25

26
27

28
                                                          6
